United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL CAPITOL PARK CENTRAL,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2368
Issued: July 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 29, 2008 appellant filed a timely appeal from a June 3, 2008 merit decision of
the Office of Workers’ Compensation Programs that terminated his compensation for refusal of
suitable work. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation under
section 81061 on the grounds that he refused an offer of suitable work.
FACTUAL HISTORY
On January 18, 2005 appellant, a 55-year-old maintenance worker at the
Jefferson Memorial, filed a traumatic injury claim (Form CA-1) for a right knee injury. He
1

5 U.S.C. § 8106.

attributed his injury to a January 10, 2005 employment event, while carrying trash down steps,
he missed a step, injuring his knee. Appellant stopped work on January 10, 2005. The Office
accepted the following conditions: sprain of other specified sites, knee and leg; and tear of
medial meniscus of knee. Appellant underwent arthroscopic surgery on April 20, 2006. He
returned to four-hour limited duty on October 16, 2006.2
The Office referred appellant, with a statement of accepted facts, to Dr. Montague
Blundon, a Board-certified orthopedic surgeon. On March 5, 2007 Dr. Blundon in a March 14,
2007 medical report, diagnosed torn meniscus right knee and chondromalacia of the right knee.
He opined that appellant had reached maximum medical improvement. Dr. Blundon concluded
that appellant was able to return to full-time work, but with the restriction of no lifting over
20 pounds. In a subsequent work capacity evaluation, he asserted that appellant could return to
full eight-hour duty with restrictions. The restrictions included no lifting more than 20 pounds
no squatting, kneeling or climbing and 15-minute breaks every two hours. Dr. Blundon amended
his restrictions in a note dated May 29, 2007, where he opined that appellant is able to do
light-duty work restriction of no lifting over 20 pounds and no squatting, climbing or crawling.
Dr. Uchenna R. Nwaneri, orthopedic surgeon, treated appellant for his right knee injury.
In a note dated March 23, 2007, he stated that appellant should continue working four hours a
day and avoid prolonged standing or ambulation. Dr. Nwaneri also indicated that he should not
climb stairs or ladders. On May 25, 2007 he reported findings upon examination of appellant’s
right knee. Dr. Nwaneri observed soft tissue swelling and tenderness to palpation. He diagnosed
appellant with right knee pain, prescribed Celebrex and advised appellant to stay off his right
knee.
In developing appellant’s claim for a schedule award, the Office found a conflict in the
medical opinion evidence concerning permanent impairment of appellant’s right knee. It
referred appellant to Dr. Hamid R. Quraishi, Board-certified orthopedic surgeon for a referee
medical examination. In addition to questions regarding permanent impairment of the right
knee, the Office asked Dr. Quraishi questions regarding appellant’s ability to return to work. By
report dated August 22, 2007, Dr. Quraishi diagnosed him with contusion of the right knee with
suspected internal derangement. He reported that examination revealed appellant was walking
with a slight limp and could not squat more than 50 percent. Dr. Quraishi opined that appellant
had sustained a permanent injury to the right knee and had reached maximum medical
improvement. He did not recommend any further medical treatment. Dr. Quraishi opined that
appellant had residuals of injury, in the form of continual pain, but these residuals did not require
ongoing medical treatment. Regarding appellant’s ability to return to work, he asserted that
appellant could do light duty for eight hours a day with the same restrictions as he had prior to
the knee injury. Dr. Quraishi noted that his diagnosis was made per Dr. Nwaneri’s reports and
that he could not proffer a different diagnosis without first seeing the pictures of the arthroscopic
surgery.

2

Appellant had been placed on limited duty due to a previous work-related back injury. The record indicates that
his limited-duty position required eight hours of work a day, with restrictions on lifting, sitting, standing, walking,
climbing, kneeling, bending, stooping, twisting and pulling/pushing.

2

In a medical note dated September 14, 2007, Dr. Nwaneri diagnosed appellant with
post-traumatic arthritis of the right knee. He released appellant to light-duty work, four hours
per day and advised that appellant avoid prolonged standing and ambulation.
Based upon the medical evidence of record, on December 4, 2007, the employing
establishment offered appellant a modified job as a maintenance worker for eight hours per day
performing mopping and sweeping duties eight hours a day intermittently. Appellant was not
required to lift more than 20 pounds, reach above the shoulder or crawl.
By letter dated December 13, 2007, the Office advised appellant that it found the offered
position to be suitable employment. It advised appellant to accept the position or provide a
written explanation of reasons for not accepting the position within 30 days. Appellant was
advised that his compensation would be terminated if he did not justify his failure to accept the
position.
Appellant did not accept the offered position or provide additional reasons for not
accepting within 30 days of December 13, 2007.
By letter dated March 5, 2008, Dr. Nwaneri reviewed the job offer and opined that
appellant could not perform the position. He reported that appellant had been able to return to
work for some period now, working on modified duty status of four hours a day and requested
that the position be further modified because appellant was not able to stand for more than four
hours. Additionally, Dr. Nwaneri opined that appellant would be unable to perform the mopping
duties of the position because it would require him to bend his knee, twist his knee and, in some
cases, squat. Other than the issues concerning the amount of time spent standing and the
mopping, he opined that appellant could do the rest of the job as described in the offer.
By note dated March 13, 2008, appellant argued that he could not perform the offered
modified position and that the medical evidence of record from his physician supported his
contention.
By decision dated May 20, 2008, the Office terminated appellant’s wage-loss benefits
effective May 1, 2008 on the grounds that he rejected suitable employment. It found that
appellant failed to provide probative evidence to support total disability for the position or show
just cause for refusal of the position and that “in the absence of anything to the contrary” the
weight of consideration falls with the second opinion examiner, Dr. Blundon. By decision dated
June 3, 2008, the Office rescinded its May 20, 2008 decision due to discrepancies between the
date of the decision and periods of entitlement. By decision dated June 3, 2008, it terminated
appellant’s wage-loss benefits effective May 20, 2008 on the grounds that he rejected suitable
employment.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation, including cases in which the Office terminates compensation
under section 8106(c) for refusal to accept suitable work.3 Section 8106(c)(2) of the Federal
3

Y.A., 59 ECAB ___ (Docket No. 08-254, issued September 9, 2008).

3

Employees Compensation Act provides that a partially disabled employee who refuses or
neglects to work after suitable work is offered to, procured by or secured for the employee is not
entitled to compensation.4 To justify termination of compensation, the Office must show that the
work offered was suitable and must inform appellant of the consequences of refusal to accept
such employment.5 Section 8106(c) will be narrowly construed as it serves as a penalty
provision, which may bar an employee’s entitlement to compensation based on a refusal to
accept a suitable offer of employment.6
Office regulations provide that, in determining what constitutes suitable work for a
particular disabled employee, the Office should consider the employee’s current physical
limitations, whether the work is available within the employee’s demonstrated commuting area,
the employee’s qualifications to perform such work and other relevant factors.7 It is well
established that the Office must consider preexisting and subsequently acquired conditions in the
evaluation of suitability of an offered position.8 The issue of whether an employee has the
physical ability to perform a modified position offered by the employing establishment is
primarily a medical question that must be resolved by the medical evidence.9
Office procedures state that acceptable reasons for refusing an offered position include
withdrawal of the offer, medical evidence of inability to do the work or travel to the job or the
claimant found other work which fairly and reasonably represents his or her earning capacity
(in which case compensation would be adjusted or terminated based on actual earnings).
Furthermore, if medical reports document a condition which has arisen since the compensable
injury and the condition disables the employee, the job will be considered unsuitable.10
Section 10.516 of the Code of Federal Regulations states that the Office will advise the
employee that the work offered is suitable and provide 30 days for the employee to accept the
job or present any reasons to counter the Office’s finding of suitability.11 Thus, before
terminating compensation, it must review the employee’s proffered reasons for refusing or

4

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

5

Ronald M. Jones, 52 ECAB 190 (2000); Arthur C. Reck, 47 ECAB 339, 341-42 (1995).

6

Joan F. Burke, 54 ECAB 406 (2003); see Robert Dickerson, 46 ECAB 1002 (1995).

7

20 C.F.R. § 10.500(b).

8

Richard P. Cortes, 56 ECAB 200 (2004).

9

Bryant F. Blackmon, 56 ECAB 752 (2005); id.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4(b)(4) (July 1997).
11

20 C.F.R. § 10.516.

4

neglecting to work.12 If the employee presents such reasons and the Office finds them
unreasonable, it will offer the employee an additional 15 days to accept the job without penalty.13
Section 8123(a) of the Act provides in pertinent part: If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.14 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
referred to an impartial medical specialist for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based upon a proper factual background,
must be given special weight.15
ANALYSIS
The Board finds that the Office did not meet its burden of proof in this case as an
unresolved conflict of medical opinion exists concerning whether the offered modified position
constitutes suitable employment. The Office has the burden of showing that the work offered
and refused by appellant was suitable.
By letter dated December 4, 2007, the employing establishment offered appellant a
modified job as a maintenance worker for eight hours per day, which required
mopping/sweeping intermittently for eight hours each day. Appellant was not required to lift
more than 20 pounds, reach above the shoulder or crawl.
Dr. Nwaneri, appellant’s attending physician, had since March 23, 2007 reported that he
should continue working four hours a day and avoid prolonged standing or ambulation. He had
also indicated that appellant should not climb stairs or ladders. Furthermore, after reviewing the
details of the offered modified position, Dr. Nwaneri opined that appellant could only work
modified duty for four hours a day and that he could not perform the duties of the offered
position because he was not able to stand for more than four hours or perform the mopping
duties of the position because it would require him to bend and twist his knee.
On the other side of this issue was Dr. Blundon, an Office referral physician, who opined
that appellant could work full time within restrictions. But he did not review the offered
modified position or proffer a rationalized medical opinion as to whether or not appellant could
perform the position as defined by the employing establishment.
The Office’s procedural manual clearly provides that if the attending physician finds that
the claimant should not perform the duties of the offered position and a second opinion specialist
states that claimant can in fact perform those duties, then a conflict in the medical evidence
12

See Sandra K. Cummings, 54 ECAB 493 (2003); see also Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on
recon., 43 ECAB 818 (1992) and see supra note 10, which codifies the procedures set forth in Moore.
13

Id.

14

5 U.S.C. § 8123(a).

15

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

5

exists as to whether the position offered can be considered suitable.16 In the case at hand
however the Office did not resolve the conflict. Rather, it found that the opinion of the second
opinion physician, Dr. Blundon, constituted the weight of the medical evidence, “absent
evidence to the contrary.”
The Board notes that the Office had referred appellant to Dr. Quraishi for an impartial
medical examination, who also opined that appellant could perform light-duty work for eight
hours per day. The purpose of the referral however was to resolve the conflict in medical
opinion evidence regarding the degree of permanent impairment to appellant’s right knee, not
whether the position was suitable employment. The Office therefore did not rely on
Dr. Quraishi’s report as that of the impartial medical specialist to resolve the conflict regarding
the suitable work offer.
Therefore, the Board finds a conflict in medical opinion necessitating referral to an
impartial medical specialist under section 8123(a)17 of the Act. Due to the unresolved conflict in
medical opinion, the weight of the evidence does not establish the suitability of the offered
position. The Board finds that the Office did not discharge its burden of proof to justify the
termination of appellant’s compensation under section 8106(c)(2). The Board will reverse the
Office’s June 3, 2008 decision.
CONCLUSION
The Board finds that the Office did not meet its burden to terminate appellant’s
compensation under 5 U.S.C. § 8106(c)(2). There is an unresolved conflict in medical opinion
on whether the offered position is suitable.

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.5.a(4)(b) (July 1997).
17

See supra note 14.

6

ORDER
IT IS HEREBY ORDERED THAT the June 3, 2008 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: July 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

